t c memo united_states tax_court ginn doose a k a virginia doose petitioner v commissioner of internal revenue respondent docket no 21994-14l filed date virginia doose pro_se kimberly l clark for respondent memorandum findings_of_fact and opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times sustaining respondent’s notice_of_intent_to_levy to collect petitioner’s unpaid federal_income_tax liabilities for and the issues for decision are whether petitioner is liable for the underlying tax_liabilities and additions to tax for and and whether the determination to proceed with the collection action was an abuse_of_discretion respondent has conceded that petitioner is in currently not collectible status but petitioner still sought trial findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner lived in california at the time her petition was filed petitioner declared bankruptcy in and her bankruptcy was discharged in petitioner believed that the bankruptcy discharge relieved her of the duty to pay taxes in the future and has challenged prior collection actions by the internal_revenue_service on this basis we rejected those arguments in doose v commissioner tcmemo_2010_18 wl sustaining a notice_of_determination for collection actions with respect to petitioner’s tax_liabilities for and aff’d 457_fedappx_632 9th cir petitioner remains undeterred now challenging collection actions with respect to her tax_liabilities for and on the same basis petitioner timely filed her federal_income_tax return showing tax due of dollar_figure she failed to pay the tax shown as due and on date respondent assessed interest of dollar_figure and an addition_to_tax for failure to pay timely under sec_6651 of dollar_figure in addition to the tax petitioner had reported but did not pay petitioner failed to file her federal_income_tax return and respondent prepared a substitute for return under sec_6020 on date respondent mailed a notice_of_deficiency to petitioner’s last_known_address which is her current mailing address on record with the court petitioner did not file a petition with this court and on date respondent assessed tax of dollar_figure interest of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively on date respondent issued a notice_of_intent_to_levy for and on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing settlement officer thomas erwin so erwin was assigned the case in date in date so erwin noted that it does appear petitioner is raising the issue existence of the liability in date petitioner submitted a revised form_1040 u s individual_income_tax_return for in which she claimed a deduction from adjusted_gross_income for the amounts respondent levied to pay taxes that petitioner owed for prior years petitioner also submitted a form_1040 for similar to the substitute for return that respondent had prepared reporting most but not all of the income shown on the notice_of_deficiency in date the case was transferred to settlement officer charles duff so duff who reviewed petitioner’s claims and set up a face-to-face administrative hearing for date in the hearing petitioner again argued that as a result of the bankruptcy discharge she would never owe taxes in the future and so duff informed her that her view was incorrect during the hearing and in the notice_of_determination that followed so duff indicated to petitioner that his determination was to sustain the notice_of_intent_to_levy but he would place the case in currently not collectible status because her current financial statements showed an inability to make payments on her current tax debts petitioner agreed with this alternative but did not want to waive her opportunity to challenge the determination in tax_court the appeals_office issued the notice_of_determination to petitioner on date petitioner timely filed a petition for redetermination on date at trial petitioner testified that so duff had asked her about all the details of the case she further opined that he was honest she did not challenge whether he had verified that the proper procedures were followed nor did we identify any irregularities on our review of the administrative record rather her only challenge is based on the same arguments that we rejected in doose as noted above opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand for payment before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to levy sec_6331 the secretary also must notify the taxpayer of her right to an administrative hearing sec_6330 the taxpayer may request an administrative hearing by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 a taxpayer may challenge the existence or amount of her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 the appeals officer must consider whether the proposed collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 the appeals officer also must verify that the requirements of any applicable law and administrative procedure have been met sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 where the underlying tax_liability is properly at issue we review the determination de novo 114_tc_176 if the taxpayer’s underlying tax_liability is not properly at issue we review the appeals officer’s determination for abuse_of_discretion id underlying liability petitioner’s underlying tax_liability is properly at issue for there is no record of her having received a notice_of_deficiency for that year and petitioner raised the issue in the administrative hearing providing a revised form_1040 in which she claimed a deduction for moneys levied to pay prior tax_liabilities therefore we review de novo the underlying tax_liability for petitioner makes two arguments in support of the deduction her bankruptcy discharge in absolved her of future tax_payments and in any event she was allowed to deduct the amount that had been levied from her wages to pay her outstanding tax_liabilities from previous years because she had never received the money that had been levied from her wages in doose petitioner made these same arguments on similar facts we rejected these arguments then and we do so again for the same reasons since petitioner did not present any new arguments about her tax_liability we sustain the tax_liability petitioner challenges her tax_liability on a similar basis and argues that the refund she believes she is owed for should be applied to her tax_liability although respondent permitted petitioner to challenge the tax_liability she received a statutory_notice_of_deficiency for and that was her opportunity to challenge the tax_liability for that year she therefore is precluded from challenging the tax_liability now see sec_6330 sec_301_6330-1 q a-e11 proced admin regs even were she permitted we would reject her challenge for the reasons stated above and in doose namely she is not entitled to any refund for abuse_of_discretion to show an abuse_of_discretion petitioner must establish that the action of the appeals officer was arbitrary capricious or without foundation in fact or law see eg doose v commissioner wl at petitioner offered no evidence that so duff’s actions were arbitrary capricious or unlawful in fact petitioner testified that so duff’s actions during the administrative hearing were fair so duff verified that the requirements of all applicable law and administrative procedure were met considered all issues that petitioner had raised namely her arguments regarding the effect of her bankruptcy and considered whether the collection action balanced the need for efficient tax collection against petitioner’s concern that the collection be no more intrusive than necessary putting her case in currently not collectible status therefore we hold that so duff did not abuse his discretion by sustaining the proposed collection action on the basis of the administrative record and the notice_of_determination we therefore sustain the proposed collection action to reflect the foregoing decision will be entered for respondent
